Citation Nr: 1018450	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-41 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability, status post fusion of L4-5 and L5-S1 with 
lumbar spondylitis and arthritic changes.

2.  Entitlement to a rating higher than 40 percent for this 
low back disability on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1973 to June 1976 and from November 1979 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That 
decision, in relevant part, increased the rating for the 
Veteran's low back disability from 20 to 40 percent 
retroactively effective from June 29, 2004, the date of 
receipt of his claim for a higher rating for this condition.  
And since that was not the maximum possible rating he could 
receive for this disability, he appealed for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In support of this claim, and others that he also had 
appealed, the Veteran testified at a videoconference hearing 
in October 2007 before a Veterans Law Judge (VLJ) of the 
Board.  However, there was a malfunction in the recording 
equipment, so the transcript of the proceeding was mostly 
inaudible.  So the Board asked him in January 2008 whether he 
wanted another hearing.  And in response, he indicated in 
February 2008 that he did - but that he wanted the hearing 
at the RO with the VLJ there (Travel Board hearing), rather 
than using the videoconferencing technology like for his 
prior hearing.  So, later in February 2008, the Board 
remanded this case to schedule him for this additional 
hearing.

The Veteran had this Travel Board hearing in July 2008 before 
the undersigned VLJ of the Board, during which he and his 
wife provided testimony in support of his claim for a higher 
rating for his low back disability (and concerning the other 
claims he also had appealed).



The Board later issued a decision in September 2008 granting 
service connection for cervical spondylitis (a neck 
disorder).  The Board also assigned separate 10 percent 
ratings for the Veteran's short-term memory loss and 
constipation, such that these additional disabilities were no 
longer rated as part and parcel of the low back disability.  
The Board then proceeded to remand the case to obtain 
additional records concerning the Veteran's receipt of 
disability benefits and/or supplemental income from the 
Social Security Administration (SSA).  
38 C.F.R. § 3.159(c)(2).  See also Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 
198, 204 (1997).

The AMC has since issued a decision in March 2009 
implementing the Board's decision and assigning the separate 
10 percent ratings for the short-term memory loss and 
constipation retroactively effective from June 24, 2004, the 
date of receipt of the claim.  The AMC also assigned a 10 
percent initial rating for the cervical spondylitis 
retroactively effective as of that same date.  The Veteran 
has not, in response, separately appealed these ratings or 
this effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997)

In February 2010, the Appeals Management Center (AMC) issued 
a Supplemental Statement of the Case (SSOC) continuing to 
deny the remaining claim for a rating higher than 40 percent 
for the low back disability.  So this claim is again before 
the Board.

As a result of the Board previously remanding this claim, 
there is now sufficient evidence to determine whether the 
Veteran is entitled to a higher schedular rating for his low 
back disability.  The additional question of whether he is 
entitled to an extra-schedular rating is a component of his 
claim for an increased rating on a schedular basis.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
But, regrettably, the ancillary issue of whether he is 
alternatively entitled to greater compensation for this 
disability on an extra-schedular basis - under the 
provisions of 38 C.F.R. § 3.321(b)(1), must determined by the 
RO in the first instance.  So the Board is remanding, rather 
than immediately deciding, this portion of his claim.



There are a few other preliminary points also worth 
mentioning.  In the September 2005 Notice of Disagreement 
(NOD), and again in the more recent March 2010 informal 
hearing presentation from his representative, the Veteran 
raised an additional claim for a total disability rating 
based on individual unemployability (TDIU).  In Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of 
Appeals for the Federal Circuit held that once a claimant:  
(1) submits evidence of a medical disability, (2) makes a 
claim for the highest possible rating, and (3) submits 
evidence of unemployability, an informal claim for a TDIU is 
raised under 38 C.F.R. § 3.155(a).  And as the Federal 
Circuit Court more recently explained in Rice v. Shinseki, 
251 F.3d 1378, 1384 (2001), if the Board determines the TDIU 
claim requires further development before being adjudicated, 
the appropriate disposition is to remand the TDIU claim to 
the RO.  Remands to the RO generally are via the AMC.  VA's 
Office of General Counsel also has indicated that remanding 
the derivative TDIU claim does not preclude the Board from 
going ahead and deciding the claim for a higher rating for 
the disability that formed the basis of the TDIU claim.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 
6, 2001).

Here, though, as mentioned, the Veteran's only remaining 
claim on appeal is for an increased rating for his low back 
disability.  And the RO's January 2004 decision already 
considered and denied this additional claim for a TDIU.  
Moreover, since he did not appeal that decision denying this 
additional TDIU claim, it is final and binding on him 
concerning this additional claim based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  Since, however, it appears 
he has since filed another TDIU claim with the submission of 
the aforementioned September 2005 NOD and March 2010 
representative's informal hearing presentation, the Board is 
referring this derivative TDIU claim to the RO for 
appropriate development and consideration.  A TDIU claim is a 
component of a claim for an increased rating for a disability 
when that disability either wholly or in part is the reason 
the Veteran believes he is unemployable.  See VAOPGCPREC 6-96 
(Aug. 16, 1996); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

But it would be potentially prejudicial to the Veteran for 
the Board to go ahead and decide this derivative TDIU claim 
without first giving the RO this opportunity because the RO 
has not considered this claim for several years, since 
January 2004, much less again denied this claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  There may be changed 
circumstances or other relevant considerations during the 
several years since requiring further development of this 
derivative claim before a Board decision on appeal.  So the 
Veteran should not lose this initial, lower, level of review 
the RO provides.


FINDINGS OF FACT

1.  At no time during the course of this appeal has the 
Veteran's low back disability involved unfavorable ankylosis 
of the entire thoracolumbar segment of his spine (the 
thoracolumbar segment is comprised of the thoracic and lumbar 
segments) or of his entire spine (if also considering 
additionally the cervical segment).

2.  And even assuming he has intervertebral disc syndrome 
(IVDS), meaning disc disease, it is not shown he has 
incapacitating episodes lasting at least 6 weeks a year.


CONCLUSION OF LAW

The criteria are not met for a schedular rating higher than 
40 percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended 


purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2004 and April 2006.  These letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that March and April 2006, May 2008 and 
May 2009 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the AMC went back 
and readjudicated the Veteran's claim in the February 2010 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of notice since some, though not all, of the 
noticed was provided after the initial adjudication of the 
claim has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  He and his wife testified at a hearing and submitted 
personal statements, as did several others they know.  The RO 
also obtained the Veteran's VA treatment records and arranged 
for VA compensation examinations to assess the severity of 
his low back disability.  Also, following and as a result of 
the Board's September 2008 remand, the AMC obtained his SSA 
records.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence in 
the file indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the VA compensation 
examinations of the Veteran's low back disability were in 
September 2003 and March 2005, so relatively recently, albeit 
some years ago.  Regardless, another examination is not 
needed to reassess the severity of this disability because 
there is sufficient other evidence, also of record, to fairly 
decide this claim insofar as assessing the severity of this 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  This other 
evidence includes VA and private treatment records dated even 
since that more recent VA compensation examination, which in 
combination provide the information needed to properly rate 
this disability.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements, and that no 
further development of the claim for a higher schedular 
rating is required.  In response to the most recent February 
2010 SSOC, the Veteran indicated in March 2010 that he had 
more information to submit in support of his appeal.  
However, he indicated he would submit this additional 
evidence within 30 days, meaning by April 17, 2010, and he 
did not.  So the Board is going ahead and deciding his appeal 
for a schedular rating higher than 40 percent for his 
low back disability because he acknowledged when completing 
and submitting that response form that, if he did not submit 
this additional evidence within 30 days, he understood his 
case would be returned to the Board for a decision on his 
appeal.

II.  Analysis-Entitlement to a Schedular Rating Higher than 
40 Percent for the Low Back Disability, Status Post Fusion of 
L4-5 and L5-S1 with Lumbar Spondylitis and Arthritic Changes

The Veteran claims his low back disability has worsened and, 
therefore, warrants a higher schedular rating.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  


The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

But the Court also has explained that, in determining the 
present level of disability, it may be necessary to "stage" 
the rating if the factual findings show distinct time periods 
where the service-connected disability has exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed (here, June 2003) until VA makes a final 
decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The Veteran filed a claim for an increased rating for his low 
back disability on June 29, 2004, which means the current 
regulations governing the evaluation of spinal disabilities 
apply (the revisions to these criteria occurred in September 
2002 and September 2003, so before he filed his claim).  The 
Board therefore need only consider the revised criteria.

And as already explained, the RO's March 2005 decision at 
issue increased the rating for his low back disability from 
20 to 40 retroactively effective from June 29, 2004, the date 
of receipt of his claim for a higher rating for this 
disability.  The Board also since, as mentioned, has granted 
separate 10 percent ratings for short-term memory loss and 
constipation, which the RO also made retroactively effective 
from June 29, 2004, such that these additional disabilities 
are no longer rated as part and parcel of the low back 
disability.

As well, the Board granted service connection for cervical 
spondylitis (a neck disorder), and the RO also assigned a 10 
percent initial rating for that still additional disability, 
also retroactively effective from the June 29, 2004 claim.  
So the extent the Veteran has additional disability in each 
of these other respects, he is already receiving compensation 
for it.

As concerns the remaining issue of whether he is entitled to 
an even higher rating for his low back disability, the rating 
for this disability was assigned under 38 C.F.R. § 4.71a, DC 
5241, for spinal fusion.

The General Rating Formula for Diseases and Injuries of the 
Spine (General Formula) covers evaluation of spinal 
disabilities under 38 C.F.R. § 4.71a, DCs 5235-5242.  Under 
the General Formula, a potentially higher 50 percent 
disability rating is available if there is unfavorable 
ankylosis of the entire thoracolumbar spine, and an even 
higher 100 percent disability rating would be warranted if 
there is unfavorable ankylosis of entire spine.  38 C.F.R. § 
4.71a, DCs 5235-5242.

X-ray reports confirm the Veteran is status-post spinal 
fusion of the L5, S1, and S2 discs of his lumbar spine.  He 
also apparently wears a back brace.  But the reports of his 
VA compensation examinations in September 2003 and March 2005 
do not indicate the thoracolumbar segment of his spine is 
ankylosed, much less in an unfavorable position, as motion 
was possible in every direction - albeit less than normal 
range of motion.  Ankylosis, by definition, is the complete 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
See, too, Note (5) to DCs 5235-5242 (indicating that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire ... thoracolumbar spine, or the entire 
spine is fixed in flexion or extension,....).  Here, though, 
there is simply no competent and credible indication in the 
VA or private treatment records, including those the SSA 
considered, or in VA compensation examination reports 
establishing this required unfavorable ankylosis of the 
entire thoracolumbar spine.  Therefore, a schedular rating 
higher than 40 percent, i.e., a 50 percent rating, for the 
low back disability is not warranted under the revised 
General Rating Formula for Diseases and Injuries of the 
Spine.  Moreover, by logical deduction, since the Veteran 
does not have the required unfavorable ankylosis of the 
thoracolumbar segment of his spine (the thoracolumbar segment 
is comprised of the thoracic and lumbar segments), 
he necessarily also does not and indeed cannot have 
unfavorable ankylosis of his entire spine (if also 
considering additionally the cervical segment), so as to in 
turn warrant an even higher 100 percent schedular rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

In addition to the above schedular criteria, the Board also 
finds that a disability rating higher than 40 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  If, as here, a Veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Further concerning this, keep in mind that his 40 percent 
rating under the General Formula is also the highest possible 
rating that would be allowable for limitation of motion.

The Board next turns its focus to the IVDS rating criteria.  
The Veteran's low back disability potentially could be rated 
alternatively under DC 5243, if it is shown he has IVDS.  
IVDS, preoperatively or postoperatively, is rated based on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings for chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  The maximum 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2009).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability does not meet 
the criteria for a disability rating higher than 40 percent 
for IVDS.  There are some indications in the medical records 
that he does indeed have IVDS, i.e., disc disease.  For 
instance, a recent January 2010 VA treatment record 
attributed his chronic back pain to degenerative disc 
disease, and the March 2005 VA examiner also made references 
to IVDS.  But even assuming or accepting he has IVDS, there 
are no indications it is medically necessary for him to have 
bed rest for his associated IVDS symptoms.  He testified 
during his July 2008 hearing that, due to his low back 
disability, he needs to have a hospital bed at home and 
"spend[s] actually four or five days out of the week 
in bed."  See July 2008 personal hearing transcript at pages 
7-8.  He also reported to the September 2003 VA spine 
examiner that he requires two days a week of bed rest because 
of his back pain.  Moreover, he complained to a June 2005 
VA treating clinician that he had spent nearly the entire 
month in bed due to severe back pain, related to weather 
change.  He also reported to the March 2005 VA examiner that 
he had acute signs and symptoms of IVDS.  He alleged that 
physicians had prescribed him frequent bed rest, but he could 
not objectively verify this for that examiner.  So, by 
definition, he has not experienced incapacitating episodes 
according to the applicable regulation because there is no 
proof a doctor has made this necessary prescription of 
bedrest.  He is not competent to relate what a doctor 
purportedly stated to him concerning this as it relates to 
the severity of his IVDS or low back disability.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Without objective evidence of at least six weeks of 
prescribed bed rest per year, the Veteran does not have 
sufficient impairment from IVDS to warrant a higher 
60 percent rating under DC 5243.

It is worth mentioning additionally that the unappealed 
January 2004 RO decision denied a separate rating for 
associated radiculopathy affecting the legs, which is a final 
and binding decision based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  And since this issue is not also on appeal, 
the Board cannot consider it further at this juncture.  
Moreover, the evidence that since has been added to the 
record is not helpful to the Veteran.  The March 2005 VA 
examiner specifically found no numbness in the right leg and 
made no other indications of radiculopathy or 
sciatic neuropathy.  So this in turn precludes the Board from 
considering a separate rating for this.

Since the Veteran's low back disability has never been more 
than 40-percent disabling at any time since June 2003 (one 
year prior to filing his current claim), the Board cannot 
"stage" this rating.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  And as the preponderance of the evidence is 
against his claim for a schedular rating higher than 40 
percent for this disability, the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny this claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

The claim for a schedular rating higher than 40 percent for 
the low back disability is denied.


REMAND

The Board, as mentioned, also has considered whether the 
Veteran's low back disability is so severe as to warrant 
extra-schedular consideration. Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(a), (b) (2009).

According to § 3.321(b)(1)(2009), an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Court has held that the question of an extra-schedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See VAOPGCPREC 6-96 (Board may deny 
extra-schedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure).  Bagwell left intact a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found 
that when an extra-schedular grant may be in order, that 
issue must be referred, pursuant to 38 C.F.R. § 3.321, to 
those "officials who possess the delegated authority to 
assign such a rating in the first instance."

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.

There are several significant findings of record providing 
some insight into how the Veteran's service-connected low 
back disability may markedly interfere with his 
employability, though without necessarily resolving this 
issue.

Importantly, the Veteran's low back disability appears to be 
quite severe and potentially inadequately compensated by his 
current 40 percent schedular rating.  His VA treatment 
records and September 2003 and March 2005 VA compensation 
examination reports show diagnoses of degenerative disc 
disease, chronic low back pain, and lumbosacral spondylosis.  
And although his entire thoracolumbar spine is not 
unfavorably ankylosed to warrant a higher 50 percent rating 
under the General Formula for Spinal Disabilities, 
nonetheless, the March 2005 VA examiner diagnosed "lumbar 
disc herniation with surgical repair through fusion of L4-L5 
and S1, making certain movement difficult, if not 
impossible."  A more recent September 2008 VA treatment 
record shows the Veteran has worn a large back brace.  
Moreover, although he does not qualify for a higher schedular 
rating under the existing rating criteria, it is likely that 
his overall low back disability picture is worsening.  

Further concerning this, there are indications of marked 
interference with his employment.  He has been unemployed 
since 2003 during his July 2008 Travel Board hearing that he 
had owned a graphic arts and design business until July 2003, 
but was ultimately unable to maintain that job or other 
employment due to the chronic problems with his low back.  He 
alleges that he had occupational impairment even in sedentary 
work on computers and especially doing any tasks involving 
manual labor.  He added that he even hired others to do any 
physically intensive jobs for his business.  Indeed, he also 
began receiving SSA benefits for his service-connected low 
back disability and non-service-connected diabetes shortly 
thereafter.  The SSA determined he became unable to engage in 
substantial gainful activity in July 2005.  And although not 
based on a direct assessment of his low spine disability, a 
January 2006 VA mental health compensation examiner opined 
that the low back disability, at least in part, contributes 
to the Veteran's unemployability.  



So the Board is remanding this ancillary claim to the RO, via 
the AMC, for consideration of an extra-schedular rating:

1.  Determine whether the Veteran is entitled 
to extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  If he is, refer this 
case to the Under Secretary for Benefits or 
the Director of Compensation and Pension 
Service for appropriate action.

2.  If this ancillary claim is not granted to 
the Veteran's satisfaction, prepare an SSOC 
and send it to him and his representative.  
Give them time to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


